UNITED STATES SECURITIES AND EXCHANGE COMMISSION treet NE Washington, D.C. 20549 FORM 10-Q/A (Amendment #2) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2011 OR [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-53482 Texas Rare Earth Resources Corp. (Exact name of registrant as specified in its charter) Nevada, United States 87-0294969 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 304 Inverness Way South, Suite 365, Englewood, Colorado 80112 (Address of principal executive offices) (303) 597-8737 (Issuer’s telephone number) 3 Riverway, Suite 1800, Houston, Texas 77056 (Former Address of principal executive offices) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X ] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filer [ ] Accelerated filer [] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ]No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of June 20, 2011, the registrant had 34,455,009 shares of common stock, par value $0.01per share, outstanding. Explanatory Note On November 1, 2010, the Company entered into a 24 month institutional public relations retainer agreement with Sunrise Securities Corp (“Sunrise”) for variously described services over a two year period as described in Note 4 to the Financial Statements. Pursuant to the agreement, the Company issued Sunrise five-year options to purchase 250,000 shares at $1.60 per share and 250,000 shares at $5.00 per share, the fair value of which on the measurement date was determined by management to be $960,000.The Company has measured the options issued to Sunrise in accordance with ASC 505-50-30-14 & 15.The Company has determined the measurement date of these options to be at the beginning of the agreement.The Company is filing amendment #2 to this Form 10-Q to reflect that the issuance of these options should be recognized as an immediate expense during the six months ended February 28, 2011 consistent with ASC 505-50-25. Additionally as described in Note 4 to the Financial Statements, on February 16, 2011, the Company entered into a director’s agreement whereby the director received an option to purchase 60,000 of the Company’s common stock, exercisable upon the date of grant.The Company is amending this filing to reflect the entire fair value of $150,000 as an immediate expense for the three month period ending February 28, 2011 in accordance with FASB ASC 718. See Note 7 to the Financial Statements. Table of Contents Part I Page Item 1 Financial Statements (restated) 4 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3 Quantitative and Qualitative Disclosures About Market Risk 17 Item 4 Controls and Procedures 17 Part II Item 1 Legal Proceedings 19 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3 Defaults upon Senior Securities 20 Item 4 (Removed and Reserved) 20 Item 5 Other Information 20 Item 6 Exhibits 20 Signatures 21 Texas Rare Earth Resources Corp (Formerly Standard Silver Corporation) BALANCE SHEETS February 28, 2011 August 31, 2010 (Unaudited) (Restated) ASSETS CURRENT ASSETS Cash & cash equivalents $ $ Prepaid expenses and other current assets - Total current assets Property and equipment, net Mineral properties TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Notes and interest payable to related parties - Total current liabilities COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY Preferred stock, par value $0.001; 10,000,000 shares authorized, no shares issued and outstanding as of February 28, 2011 and August 31, 2010 - - Common stock, par value $0.01; 100,000,000 shares authorized, 27,581,260 and 23,670,260 issued and outstanding as of February 28, 2011 and August 31, 2010, respectively Additional paid-in capital Accumulated deficit (2,959,465 ) ) Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements. -4- TEXAS RARE EARTH RESOURCES CORP (Formerly Standard Silver Corporation) UNAUDITED STATEMENTS OF OPERATIONS Six Months ended February 28, Three Months ended February 28, (Restated) (Restated) OPERATING EXPENSES Exploration costs $ General & administrative expenses Total operating expenses LOSS FROM OPERATIONS (1,538,994 ) (377,933 ) (469,264 ) ) OTHER (INCOME) EXPENSE Interest and other income (3,339 ) (66 ) (2,562 ) ) Interest expense Total other (income) expense (2,163 ) (2,121 ) NET LOSS $
